  Case: 1:20-cv-04429 Document #: 31 Filed: 04/15/21 Page 1 of 12 PageID #:144



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION


Admiral Theatre, Inc.,                   )
                                         )
            Plaintiff,                   )
                                         )
                                         )
                                         )
     v.                                  ) No. 20-cv-4429
                                         )
                                         )
Cook County Department of                )
Revenue and City of Chicago              )
Department of Finance,                   )
                                         )
            Defendants.

                      Memorandum Opinion and Order

     Plaintiff    Admiral     Theatre,     Inc.   (“Admiral”)       operates     a

“gentlemen’s club” in Chicago that features live exotic dance

performances. As a Chicago entertainment venue, Admiral is subject

to amusement taxes imposed by both the city of Chicago and by Cook

County.    The city and the county exempt a number of venues and

businesses from the amusement tax, including smaller venues that

offer live theatrical performances, but explicitly do not exempt

adult-entertainment facilities such as Admiral.               In the instant

action, Admiral asserts that the city and county amusement tax

schemes    violate    the   First    Amendment     of   the      United    States

Constitution    and   the   free-speech     protections     of    the     Illinois

Constitution because the exemptions are not content- or viewpoint-

neutral.   Defendants Cook County Department of Revenue and City of
  Case: 1:20-cv-04429 Document #: 31 Filed: 04/15/21 Page 2 of 12 PageID #:145



Chicago Department of Finance have moved to dismiss the action.

For the reasons that follow, the motions to dismiss [16, 20] are

granted.

                                      I.

     Under Section 4-156-020(A) of the Municipal Code of Chicago,

the city of Chicago imposes an “amusement tax . . . upon the

patrons of every amusement within the City.”               An “amusement” is

defined broadly as, inter alia, “any exhibition, performance,

presentation or show for entertainment purposes.”                Mun. Code of

Chi. § 4-156-010.      The tax rate is set at “nine percent of the

admission fees or other charges paid for the privilege to enter,

to witness, to view or to participate in such amusement.”                    Id.

§ 4-156-020(A).

     The Municipal Code of Chicago exempts several types of events

from the amusement tax.       Relevant here, it exempts “the admission

fees to witness in person live theatrical, live musical or other

live cultural performances that take place in any auditorium,

theater or other space in the city whose maximum capacity . . . is

not more than 1500 persons.”           Id. § 4-156-020(D)(1).          A “live

theatrical, live musical or other live cultural performance” is

defined as “a live performance in any of the disciplines which are

commonly regarded as part of the fine arts” and explicitly “does

not include such amusements as . . . performances conducted at

adult entertainment cabarets.”         Id. § 4-156-010.

                                       2
  Case: 1:20-cv-04429 Document #: 31 Filed: 04/15/21 Page 3 of 12 PageID #:146



      Cook County, for its part, imposes a substantially similar

tax on amusements taking place within the county, except that it

imposes a tax rate of 3% rather than 9%.               See Cook Cnty., Ill.

Code of Ordinances § 74-392(a).        It exempts from the amusement tax

“in person, live theatrical, live musical or other live cultural

performances that take place in any auditorium, theater or other

space in the County, whose maximum capacity . . . is not more than

750 persons,” where the performances in question are defined to

exclude “performances conducted at adult entertainment cabarets.”

Id. §§ 74-391, 74-392(d)(1).

      The Admiral Theater, an adult cabaret located in Chicago, is

subject to both the Chicago and Cook County amusement taxes.

Although it is a small venue—it can hold no more than 250 patrons—

it is not subject to the exemptions for small “live theatrical .

. . performances” because both the city and the county have

excluded adult-entertainment cabarets such as Admiral.

      Recently, both Chicago and Cook County audited Admiral’s

amusement-tax payments.        ECF No. 1 ¶ 25.         Interpreting certain

categories of Admiral’s proceeds as subject to the amusement tax

over and above what Admiral had been paying, the city and county

assessed more than $3 million in amusement taxes.              Id.

      Admiral now brings the instant action asserting that the city

and   county   tax   schemes   violate     the   First   Amendment     and   the

analogous provisions of the Illinois Constitution.              Admiral seeks

                                       3
    Case: 1:20-cv-04429 Document #: 31 Filed: 04/15/21 Page 4 of 12 PageID #:147



three forms of relief:          (1) a declaratory judgment that the tax

schemes are unconstitutional, (2) an injunction preventing the

city and county “from enforcing their respective amusement tax

ordinances against . . . Admiral,” and (3) “the refund of monies

paid by . . . Admiral . . . under the[] . . . amusement tax

ordinances.”      Id. at 11-12.

                                        II.

      Defendants argue initially that Admiral’s claims are barred

by the Tax Injunction Act (“TIA”), 28 U.S.C. § 1341.                     The TIA

provides that “[t]he district courts shall not enjoin, suspend or

restrain the assessment, levy or collection of any tax under State

law where a plain, speedy and efficient remedy may be had in the

courts of such State.” 28 U.S.C. § 1341. The TIA divests district

courts of subject-matter jurisdiction “if the relief sought would

diminish or encumber state tax revenue,” and precludes federal

plaintiffs from “seeking not only injunctive but also declaratory

relief from state taxes.”         Scott Air Force Base Props. v. Cnty. of

St. Clair, 548 F.3d 516, 520 (7th Cir. 2008).1              “[T]he TIA’s ambit

is not confined by the law under which a state tax is challenged,

for even federal constitutional claims do not render the Act

inapplicable.”      Id.


1 “The Tax Injunction Act does not bar federal monetary relief.”
Empress Casino Joliet Corp. v. Balmoral Racing Club, Inc., 651
F.3d 722, 735 (7th Cir. 2011). Accordingly, the TIA does not bear
on Admiral’s claims for damages.
                                         4
    Case: 1:20-cv-04429 Document #: 31 Filed: 04/15/21 Page 5 of 12 PageID #:148



      As its plain language makes clear, the TIA’s jurisdictional

bar “is conditioned upon the availability of a ‘plain, speedy and

efficient remedy’ in state court.”            Id. at 521 (citing California

v. Grace Brethren Church, 457 U.S. 393, 411 (1982)).                   A “plain,

speedy and efficient” remedy is one that meets “certain minimal

procedural criteria”; that is, it must “provide[] the taxpayer

with a ‘full hearing and judicial determination’ at which she may

raise any and all constitutional objections to the tax.”                    Grace

Brethren Church, 457 U.S. at 411 (emphasis in original).                           “A

plaintiff who seeks to surmount the jurisdictional bar of the TIA

bears the burden of demonstrating the insufficiency of the remedy

available in the state court system.”             Scott, 548 F.3d at 521.

      Admiral does not argue that it does not have a plain, speedy

and efficient remedy in the state courts.2            Instead, it argues that

the TIA bar is not triggered here under Hibbs v. Winn, 542 U.S. 88

(2004).      In Hibbs, Arizona taxpayers mounted an Establishment-

Clause challenge to an income-tax credit.             542 U.S. at 94-95.       The

credit was afforded to citizens who made payments to non-profit


2 Defendants contend, and Admiral does not refute, that Admiral
has an avenue for state-court review of its constitutional claims
through the Administrative Review Law, 735 Ill. Comp. Stat. § 5/3-
104, which provides that the Illinois Circuit Courts have
jurisdiction to hear appeals of final administrative decisions.
Admiral, Defendants argue, is empowered to seek administrative
review of the tax assessment at issue, and then assert its
constitutional arguments on appeal in state court.      Indeed, it
appears that Admiral has already availed itself of this remedy.
See ECF No. 29-1 at 2; ECF No. 21 at 14.
                                         5
  Case: 1:20-cv-04429 Document #: 31 Filed: 04/15/21 Page 6 of 12 PageID #:149



organizations that were authorized to give money to religious

private schools. Id. The taxpayer plaintiffs had not, themselves,

taken advantage of the income-tax credit; accordingly, their own

tax liability was not at issue.            The Court held that the TIA did

not apply.     Id. at 94.      It determined that “Congress wrote the

[TIA] to address” only “cases in which state taxpayers seek

federal-court orders enabling them to avoid paying taxes.”                Id. at

107.   Because invalidating the tax credit would tend to increase,

rather than diminish, state tax revenue, and further because the

plaintiffs were third parties not seeking to avoid paying any

personal taxes, the Court determined that the TIA did not present

a jurisdictional bar.      Id.

       Admiral argues that, just like in Hibbs, the instant lawsuit

“focuses not on the imposition of the tax on [Admiral], but the

removal of tax liability for [favored artistic venues] and the

resulting unconstitutionality of the tax scheme as a whole.”                   ECF

No. 25 at 4.    In other words, Admiral suggests that it is focused

not on reducing tax liability for itself, but on increasing tax

liability for those that qualify for the amusement tax exemptions.

But that is belied by Admiral’s complaint.                    Admiral explicitly

seeks to “enjoin [Defendants] from enforcing their respective

amusement tax ordinances against Admiral Theatre.”                  ECF No. 1 at

11 ¶ 2 (emphasis added).         Similarly, it seeks “declaratory . . .

relief   against   the   enforcement       of   the   .   .    .   amusement   tax

                                       6
  Case: 1:20-cv-04429 Document #: 31 Filed: 04/15/21 Page 7 of 12 PageID #:150



ordinances.”      Id.   at   11   ¶ 34       (emphasis   added).      Unlike   the

plaintiffs in Hibbs, Admiral seeks a federal court order that would

reduce its own tax liability and deplete the state’s coffers—

precisely what the TIA was intended to prohibit.                 Accordingly, I

conclude that Admiral’s claims for declaratory and injunctive

relief are barred by the TIA.

                                     III.

     Even if, contrary to the language in the complaint, Admiral

truly seeks to increase the tax liability of competing venues

rather than decrease liability for itself, Admiral’s declaratory

and injunctive claims, together with its damages claims, are barred

by the comity doctrine.       “Out of respect for state functions, the

comity doctrine ‘restrains federal courts from entertaining claims

for relief that risk disrupting state tax administration.’”                  Perry

v. Coles Cnty., 906 F.3d 583, 587 (7th Cir. 2018) (citing Levin v.

Com. Energy, Inc., 560 U.S. 413, 417 (2010)).              In particular, “the

comity   doctrine    bars    taxpayers        from   asserting     § 1983   claims

against ‘the validity of state tax systems’ via federal lawsuits.”

Id. (citing Fair Assessment in Real Estate Ass’n, Inc. v. McNary,

454 U.S. 100, 116 (1981)).        Instead, taxpayers seeking such relief

must “seek protection of their federal rights by state remedies,

provided of course that those remedies are plain, adequate, and




                                         7
    Case: 1:20-cv-04429 Document #: 31 Filed: 04/15/21 Page 8 of 12 PageID #:151



complete.”3     Fair Assessment, 454 U.S. at 116.          The comity doctrine

was partially codified by the TIA, but “the comity doctrine is

more embracive.”       Levin, 560 U.S. at 424.

      Admiral argues that the principles of comity do not apply

here, pointing to language in Levin v. Commerce Energy, Inc., 560

U.S. 413 (2010). Specifically, Admiral argues that the Levin court

“limited the application of the comity doctrine” to exclude cases

such as this one (1) that trigger heightened judicial scrutiny and

(2) where the state court has already ruled on the constitutional

questions.      ECF No. 25 at 5.          I disagree that Levin precludes

application of the comity doctrine here.

      In   Levin,    independent      marketers     (“IMs”)    of   natural    gas

challenged under the Commerce and Equal Protection Clauses an Ohio

tax scheme that afforded competing local distribution companies

(“LDCs”) certain tax exemptions that the IMs did not receive.

Levin, 560 U.S. at 418.        The IMs sought declaratory and injunctive

relief invalidating the tax exemptions with the purported aim of

increasing tax liability for the LDCs, rather than decreasing tax

liability for themselves.           Id. at 419.        The Court, looking to

several factors, held that the comity doctrine blocked the suit.

Id. at 431.     First, the plaintiffs sought “federal-court review of


3The “plain, adequate, and complete” standard has been interpreted
identically to the TIA’s “plain, speedy and efficient” test. See
Fair Assessment, 454 U.S. at 116 n.8; Capra v. Cook Cnty. Bd. of
Review, 733 F.3d 705, 714 (7th Cir. 2013).
                                         8
  Case: 1:20-cv-04429 Document #: 31 Filed: 04/15/21 Page 9 of 12 PageID #:152



commercial       matters   over     which      Ohio    enjoys    wide   regulatory

latitude; their suit d[id] not involve any fundamental right or

classification that attracts heightened judicial scrutiny.”                      Id.

Second,    the    Court    found    that       although    the   plaintiffs     held

themselves out as third-party challengers to the tax scheme, they

were “in fact seeking federal-court aid in an endeavor to improve

their competitive position.”            Id.      Third, the court found that

Ohio   courts      would   be      “better      positioned”      to   correct    any

constitutional violations “because they are more familiar with

state legislative preferences and because the TIA does not restrain

their remedial options.”          Id. at 431-32.       With regard to this last

factor, the Court explained that if the plaintiffs were to prevail

on their suit, there were two ways to achieve parity between IMs

and LDCs—first, a court could reduce the IM plaintiffs’ tax

liability.       Id. at 429.    But that solution would run afoul of the

TIA, which stands in the way of a decree that would “enjoin . . .

collection of [a] tax under State law.”                    Id. (citing 28 U.S.C.

§ 1341).     The other avenue would be to “reshape the relevant

provisions of Ohio’s tax code” to remove the exemptions for LDCs,

but that would be “the very interference in state taxation the

comity doctrine aims to avoid.”                  Id.      Accordingly, the Court

determined, the Ohio state courts were in the best position to

resolve the action.



                                           9
  Case: 1:20-cv-04429 Document #: 31 Filed: 04/15/21 Page 10 of 12 PageID #:153



     For     each   the     reasons     articulated      in    Levin,     comity

considerations justify dismissal of the instant suit.                   Although

Admiral has suggested that it aims not to decrease its own tax

liability but to increase the liability for other venues subject

to the exemptions, for the same reasons enunciated by the Court in

Levin, that is a distinction without a difference; Admiral is “in

fact seeking federal-court aid in an endeavor to improve [its]

competitive position.”         Id. at 431.        And just like in Levin,

Admiral’s relief could involve either invalidating the exemptions

or reducing tax liability for Admiral, and the Illinois courts are

better positioned to choose between those two options.

     Admiral argues that unlike the plaintiffs in Levin, its First-

Amendment     claims   trigger     heightened     judicial     scrutiny.          I

disagree.    A grant of a tax exemption “has much the same effect as

a cash grant” or subsidy, and “a legislature’s decision not to

subsidize the exercise of a fundamental right does not infringe

the right, and thus is not subject to strict scrutiny.”                 Regan v.

Taxation with Representation of Wash., 461 U.S. 540, 544, 549

(1997).     “Defendants have chosen to . . . subsidiz[e] live fine

arts performances in small venues, and they are entitled to define

the parameters of that program in a way that will accomplish their

goals.”     Pooh-Bah Enters., Inc. v. Cnty. of Cook, 905 N.E.2d 781,

802 (Ill. 2009) (upholding the tax scheme at issue here over First-

Amendment challenge); see also Davenport v. Wash. Educ. Ass’n, 551

                                       10
  Case: 1:20-cv-04429 Document #: 31 Filed: 04/15/21 Page 11 of 12 PageID #:154



U.S. 177, 188-89 (2007) (“[I]t is well established that the

government can make content-based distinctions when it subsidizes

speech.”).    Accordingly, as in Levin, the claims at issue do not

trigger heightened judicial scrutiny.

        Admiral also argues that there is no need to defer to the

state    courts   because    the    Illinois       Supreme    Court       has   already

considered a First-Amendment challenge to the tax provisions at

issue here and declined to disturb the scheme.                     See Pooh-Bah, 905

N.E.2d at 805.      But Admiral misunderstands comity’s purpose.                    The

comity doctrine “reflects the reluctance of federal courts to

‘interfere by injunction with [states’] fiscal operations’ and the

concomitant desire to show ‘scrupulous regard for the rightful

independence of state governments.’”                Perry, 906 F.3d at 587-88

(citing Matthews v. Rodgers, 284 U.S. 521, 525 (1932)).                            If I

allowed the case to continue, I would risk “interfer[ing] . . .

with [Illinois’s] fiscal operations” irrespective of whether the

Illinois courts had already weighed in.                See Z & R Cab, LLC v.

Phila.    Parking   Auth.,    616     F.   App’x    527,     531    (3d    Cir.    2015)

(remanding to determine whether principles of comity barred § 1983

action despite prior state-court decision declaring law at issue

unconstitutional).          Admiral    also     suggests      that     the      Illinois

decision would render a state-court action “futile,” but the comity

doctrine requires only that “state courts are available to receive

arguments and resolve disputes; that the federal plaintiff likely

                                           11
  Case: 1:20-cv-04429 Document #: 31 Filed: 04/15/21 Page 12 of 12 PageID #:155



would lose on the merits is neither here nor there.”              See SGB Fin.

Servs., Inc. v. Consol. Indianapolis-Marion Cnty., 235 F.3d 1036,

1039     (7th   Cir.   2000)    (discussing      analogous     TIA    context).

Accordingly, I conclude that the comity doctrine bars the instant

suit.

        For the foregoing reasons, the motions to dismiss [16, 20]

are granted.



                                            ENTER ORDER:


                                            ________________________
                                            Elaine E. Bucklo
                                            United States District Judge
Dated: April 15, 2021




                                       12
